Citation Nr: 1107881	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-31 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).   
 
2.  Entitlement to service connection for bilateral hearing loss.   
 
3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2007 and December 2007 RO rating decisions.  
The August 2007 RO decision, in pertinent part, denied service 
connection for bilateral hearing loss and for tinnitus.  The 
December 2007 RO decision denied service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) [i.e. under 
the criteria of DSM-IV]; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a combat 
veteran, his assertions of service stressors are not sufficient 
to establish the occurrence of such events.  Rather his alleged 
service stressors must be established by official service record 
or other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 
12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); 
Doran v. Brown, 6 Vet. App. 283 (1994).  

Here, the Board is of the view that an attempt to verify the 
Veteran's alleged stressors and to obtain relevant unit histories 
should be made.  

The Veteran claims service connection for PTSD based on alleged 
stressors in Vietnam.  His service personnel records indicate 
that he was not awarded decorations evidencing combat.  Such 
records show that he served in Vietnam from June 1970 to February 
1971.  The Veteran's occupational specialty was listed as a 
parachute rigger.  He was also noted to have served in Vietnam 
with the 173rd Support Battalion, 173rd Airborne Brigade, as an 
"air dil" specialist, as well as in maintenance.  The Veteran's 
service treatment records do not show treatment for any 
psychiatric problems including PTSD.  

A post-service April 2007 private treatment report from D. M. 
DiDomenico, Ph.D., related diagnoses of PTSD, chronic type, and 
alcohol abuse.  

The Veteran has reported various stressors.  An April 2007 
treatment report from Dr. DiDomenico indicated that the Veteran 
reported that shortly after his arrival in Vietnam, he received 
further training with the Ranger Kit Carson Scouts with the 173rd 
Brigade Jungle School for a week.  He stated that on the last 
week he was sent out on patrol and was assigned as a point man.  
The Veteran indicated that he learned that it was dangerous to be 
left out in the open.  He reported that while making his way 
through heavy bush, he came upon four Viet Cong.  He stated that 
he prepared to fire, but was diverted from the area and some 
other scouts captured the group and took credit for his 
discovery.  The Veteran additionally indicated that he was 
assigned to a guard platoon where they received a lot of sniper 
fire and that they conducted perimeter patrols thereafter.  He 
also referred to a guard who committed suicide with a M16 rifle.  
The Veteran further reported visiting a Catholic orphanage and 
seeing frightened and disconnected children who were scarred from 
Napalm and bombing.  
In an August 2007 statement, the Veteran reported that the 
individual who committed suicide was a private first class from 
New Jersey and that they were both members of the 173rd Airborne 
Brigade.  He also referred to being in the 173rd Jungle School in 
June 1970 when he came upon the Viet Cong and then came very 
close to shooting.  He stated that he believed the Viet Cong may 
have surrendered to a scout from his patrol.  

In a June 2008 statement, the Veteran indicated that he 
remembered that his unit unleashed a horrible amount of 
firepower, including artillery, upon a hill and that he wondered 
if anything could have survived.  He stated that he fired two 
magazines from his M16 rifle, but he realized that he had truly 
had no target.  The Veteran remarked that he did not know the 
result of such incident.  In another June 2008 statement, the 
Veteran again referred to stumbling upon the Viet Cong while on 
routine patrol in June 1970 while in the 173rd Brigade Jungle 
School.  

A May 2009 response from the National Archives and Records 
Administration indicated that although there were records of the 
173rd Airborne Brigade, they were unable to locate references 
specifically to a Jungle School.  It was noted that the daily 
journals appeared to deal with units in the field and not with a 
school.  The National Archives and Records Administration 
indicated that they searched the Coffelt database listing names 
of servicemen who were killed in Vietnam and that one individual 
from Company C fell during the requested period.  It was also 
noted that morning reports may note that personnel were absent 
from a unit for medical reasons and that they were in the custody 
of the National Personnel Records Center (NPRC).  

In his August 2009 VA Form 9, the Veteran reported that the guard 
who committed suicide was J.J.L., and that the suicide occurred 
on July 29, 1970.  The Veteran stated that he spoke to the 
soldier the night before and that they had a lot in common 
because they both came from New Jersey.  The Veteran indicated 
that the soldier's suicide was particularly stressful given the 
connection they had just made.  

The Board observes that the Veteran has specifically stated that 
he was exposed to a lot of sniper fire when he was assigned to a 
guard platoon with the 173rd Support Battalion, 173rd Airborne 
Brigade, during his time in Vietnam from June 1970 to February 
1971.  He has also reported that his unit unleashed a lot of 
firepower, including artillery, upon a hill and that he fired two 
magazines of his M16 rifle.  The Veteran has further stated that 
he came upon a group of four Viet Cong in June 1970, and that he 
believes they were later captured.  The Board observes that a 
mortar attack on one's unit may be accepted as a stressor event 
that could be verified and, in some cases, form the basis of a 
PTSD diagnosis.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  The Board notes that the Veteran has also stated that 
J.J.L., committed suicide on July 29, 1970 and that he had spoken 
to the soldier the night before and they had made a connection.  

The Board observes that although a May 2009 response from the 
National Archives and Records Administration is of record (as 
noted above), there is no indication in the record that there has 
been an attempt to verify the Veteran's reported stressors 
through the U.S. Army and Joint Services Records Research Center 
(JSRRC).  In fact, the RO made a finding that the Veteran did not 
provide enough information to verify his stressors.  

As stated above, the Board is of the view that an attempt to 
verify the Veteran's alleged stressors and to obtain relevant 
unit histories should be made.  

Then, if any stressor is verified, the Veteran should be 
scheduled for a VA examination to determine whether or not he has 
PTSD due to a verified stressor.

As to the Veteran's claims for service connection for bilateral 
hearing loss and tinnitus, the Board notes that the Veteran's 
service treatment records do not show complaints, findings, or 
diagnoses of tinnitus, or a hearing loss disability in either ear 
as defined by 38 C.F.R. § 3.385.  His service treatment records 
indicate that at the time of the February 1969 enlistment 
examination, no defects were noted with respect to his ears.  An 
audiological evaluation at that time showed pure tone thresholds 
in the Veteran's right ear of 5, 5, 5, and 5 decibels at 500, 
1000, 2000, and 4000 Hertz.  Pure tone thresholds in the 
Veteran's left ear were 5, 5, 5, and 5 decibels at the same 
frequencies.  The February 1971 separation examination report 
indicated that there were no ear defects and that the Veteran's 
hearing was 15/15 on whispered voice testing.  

Post-service private and VA treatment records do not specifically 
show treatment for bilateral hearing loss (as defined by 38 
C.F.R. § 3.385), or for tinnitus.  

The Board observes that in his October 2007 notice of 
disagreement, the Veteran stated that he was basing his claim for 
bilateral hearing loss and tinnitus on the noise exposure he 
received during service and in Vietnam.  In his August 2009 VA 
Form 9, the Veteran reported that he had constant ringing in his 
ears and that it went back to when he qualified as an expert in 
Panama during service.  

The Board notes that although the Veteran's contemporaneous 
service records do not corroborate his contentions that he 
noticed tinnitus, or for that matter diminished hearing acuity, 
in service, the Veteran is competent to observe both diminished 
hearing and tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372 
(2007) (holding that lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when a layperson is 
reporting a contemporaneous medical diagnosis).  

The Board observes that the Veteran has not been afforded a VA 
examination with an etiological opinion after a review of the 
entire claims folder as to his claims for service connection for 
bilateral hearing loss and for tinnitus.  Such an examination 
should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to any examinations, any outstanding records of pertinent 
medical treatment should be obtained.  

Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all medical 
providers who have treated him for PTSD, as 
well as bilateral hearing loss and 
tinnitus, since his separation from 
service.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain copies 
of the related medical records which are 
not already in the claims folder.  

2.  Contact the Veteran and ask him to 
provide specific details for each stressful 
event he reports having occurred during 
service.  The details should include names, 
dates, locations, unit affiliations, or any 
other identifying information that would 
assist in efforts to attempt to verify the 
occurrence of the reported events.  The 
Veteran should be informed that the details 
in his response are very important to his 
claim.  

3.  Request that the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
or other official source, investigate and 
attempt to verify the Veteran's alleged 
stressors, to specifically include being 
exposed to a lot of sniper fire when he was 
assigned to a guard platoon with the 173rd 
Support Battalion, 173rd Airborne Brigade, 
during his time in Vietnam from June 1970 
to February 1971; a reported battle when 
his unit unleashed a lot of firepower, 
including artillery, upon a hill and that 
he fired two magazines of his M16 rifle; 
his report of encountering a group of four 
Viet Cong in June 1970, that were later 
captured; and his report of a suicide of 
J.J.L., in his unit on July 29, 1970; as 
well as 
any other stressor for which the Veteran 
provides sufficient detail.  JSRRC should 
also be asked to provide the histories of 
the Veteran's unit during the time he was 
in Vietnam.  If more detailed information 
is need for this research, the Veteran 
should be given and opportunity to provide 
it.  

4.  If, and only if, a stressor is 
verified, schedule the Veteran for a VA 
psychiatric examination to determine whether 
he suffers from PTSD as a result of a 
verified stressor.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the examination.  

5.  Schedule the Veteran for a VA 
audiological examination to determine the 
nature and etiology of his claimed bilateral 
hearing loss and tinnitus.  The claims 
folder must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should conduct an 
audiological evaluation, including speech 
recognition testing, to determine whether the 
Veteran currently experiences hearing loss 
and tinnitus.  If current hearing loss and 
tinnitus are identified, the examiner should 
indicate whether it is at least as likely as 
not (50 percent or greater possibility) that 
any current hearing loss and tinnitus were 
incurred in service, or are the result of 
exposure to acoustic trauma during the 
Veteran's period of service.  The examiner 
must specifically acknowledge and discuss the 
Veteran's report that his bilateral hearing 
loss and tinnitus first manifested during his 
period service.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (holding that an examination 
was inadequate where the examiner did not 
comment on the Veteran's report of in-service 
injury and relied on the absence of evidence 
in the Veteran's service medical records to 
provide a negative opinion).  

6.  Thereafter, review the Veteran's claims 
for entitlement to service connection for 
PTSD, bilateral hearing loss, and for 
tinnitus.  If the claims are denied, issue 
a supplemental statement of the case to the 
Veteran and his representative, and provide 
an opportunity to respond, before the case 
is returned to the Board.  

The purposes of this remand are to ensure notice is complete, and 
to assist the appellant with the development of his claims.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

